We have endeavored to perform our duty under the provisions of Code 1923, § 3258. But in all that leads up to and includes the judgment of conviction, we find nothing that seems to merit comment.
The able solicitor seems to have co-operated with the astute counsel representing the defendant (appellant) in stringing out the testimony adduced far beyond any need for developing the facts that were requisite — thus giving rise to a lot of unnecessary rulings and exceptions. But we have examined each of said rulings and find that they were either patently correct, or patently innocuous. Discussion seems superfluous.
The sentence did not follow correctly the verdict of the jury. For this reason, while the judgment of conviction is, hereby, affirmed, the cause is remanded for proper sentence.
Affirmed. Remanded for proper sentence.